Case 1:19-cv-00721-NGG-VMS Document 6 Filed 03/07/19 Page 1 of 1 PageID #: 20

                                            tSlF
United States District Court
Eastern District of New York                                 1:19-CV-00721-NGG-VMS

Walter Faison individually and on behalf of all
others similarly situated

                                    Plaintiff


                   against -                               Notice of Volimtary Dismissal
                                                                   with Prejudice

Russell Stover Chocolates LLC and Ghirardelli
Chocolate Company

                                    Defendant


       Plaintiff gives notice this action is volxmtarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(l)(A)(i).

Dated: March 1, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              EDNY Bar Number SS-8533
                                                              505 Northem Blvd., Ste. 311
                                                              Great Neck,NY 11021
                                                              Tel: (516)303-0552
                                                              Fax:(516)234-7800
                                                              spencer@spencersheehan.com



         s/Nicholas G. Garaufis

      ' 3/^//
